Citation Nr: 1333095	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  05-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating higher than 10 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1986 to March 1996 and from October 2001 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board on several occasions including most recently in January 2013, when it was remanded for further development to include an additional VA opinion.  The opinion was obtained in January 2013 and the Board finds that it substantially complies with the requested development; therefore, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is remanded to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if he needs to take further action.


REMAND

In July 2013, the Veteran submitted a February 2013 acknowledgement from the Social Security Administration (SSA) that this application for disability benefits had been received.  VA has a duty to obtain all relevant SSA records, but has not had an opportunity to obtain records in conjunction with the recently reported claim.  

In June 2012, the Veteran was afforded an examination in connection with his TDIU claim, the examiner provided an opinion with regard to the combined effects of cervical, lumbar, neck and shoulder disabilities, but did not specifically consider the effects of the service connected skin condition in conjunction with the other disabilities.  The examiner also did not have an opportunity to consider a recently submitted statement from a private doctor stating that the Veteran was considered permanently disabled.  This statement was accompanied by an examination report.

Accordingly, this case is REMANDED for the following:

1.  Obtain all decisions and underlying medical records in conjunction with the Veteran's application for SSA disability benefits.

2.  Ask the examiner who conducted the June 2012 VA examination to review the claims file including the evidence received since that examination.  The examiner should state whether the combined effects of all of the Veteran's service connected disabilities, including the skin condition, would preclude gainful employment for which he is otherwise qualified.

The examiner should provide reasons for the opinion.  

If the examiner is not available, another medical professional should review the claims folder and provide the needed opinions.

3.  If there is evidence of a change in the severity of the service connected low back disability, afford the Veteran a new examination.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




